Roberts, J.
If tbis proceeding be regarded as a certiorari, tbe petition should have been dismissed on tbe motion of Criswell, the judgment having been stayed, and also ninety days having elapsed after the rendition of tbe judgment, and before tbe granting of tbe writ.
*657As an original proceeding by injunction, it cannot be entirely sustained. A part of tbe judgment, to wit, twelve dollars and a half, was acknowledged to be just, and was paid by Bledsoe after the execution issued, which was enjoined. This was sufficient to carry the cost of the Justice’s Court.against Bledsoe, and ho should have paid that also. As the decree of the District Court enjoins the collection of the entire judgment, it must be reversed. As the evidence leaves the matter in some doubt as to the rights of the parties, and as a new trial may enable them to exercise more diligence in exhibiting the true state of the case, we will reverse and remand the cause, rather than undertake to reform the judgment, upon the uncertain basis which is furnished us.
Reversed and remanded.